PATTERSON, J. (concurring).
The question here is whether there was something more in the evidence on behalf of the defendant than mere suspicions of the good faith of Francis Brooks in taking the notes from Frost. A careful examination of the record induces the conclusion that a jury might be justified in finding that Mr. Brooks’ relations to Frost were such that, as a lender of money, he was put upon inquiry as to the nature and character of the security offered as collateral to so large a loan. I am therefore inclined to concur in the conclusion that the special circumstances of this case were such that it should have gone to the jury.